Citation Nr: 1624921	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a right knee injury with status post arthroscopy with anterior cruciate reconstruction surgery, with degenerative osteoarthritis, exclusive of the period from September 1, 2009, until November 29, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30 (2015).

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury with osteoarthritis. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1981 to March 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Thereafter, the RO issued a second rating decision in a July 2004.  In this rating decision, the RO:  (1) increased the evaluation of the residuals, left knee injury with osteoarthritis, from noncompensable to 10 percent, effective on October 10, 2003; and (2) increased the evaluation of the residuals, right knee injury with status post arthroscopy with anterior cruciate reconstruction surgery, with degenerative osteoarthritis, from 10 percent disabling to 20 percent, effective on October 10, 2003.  In October 2005, the RO issued a third rating decision denying any further increased ratings.  Because disability ratings higher than those assigned in the July 2004 rating decision are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the July 2004 rating decision did not resolve the claims previously placed into appellate status by the February 2004 Notice of Disagreement (NOD).  Thus, they remain in appellate status on appeal from the January 2004 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2010 rating decision, the RO awarded a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for the period from September 1, 2009 until November 29, 2009, based on a period of convalescence after surgery involving the residuals, right knee injury with status post arthroscopy with anterior cruciate reconstruction surgery, with degenerative osteoarthritis,

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in June 2011.  A transcript of the hearing has been associated with the record.  

In December 2011, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In December 2015, the Veteran submitted an application for a total disability rating based upon individual unemployability (TDIU).  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received December 2015.  In a decision dated January 2016, the RO granted entitlement to TDIU effective November 20, 2013.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking increased ratings for the service-connected right and left knee disabilities.  The record on appeal shows that he last underwent a VA examination in December 2012 to evaluate the severity of the disabilities.  At the examination, the Veteran denied flare-ups that impacted the function of his knees.  Subsequent July 2013 private treatment records document that the Veteran was seen at an urgent care facility for swelling and increased pain in his right knee.  Fluid was drained from the knee.  May 2015 VA Pain Assessment and Management Records, contained in Virtual VA, report knee pain averaging a 7 on a 10 point scale, with 10 being the worst.  However, the treatment notes also indicate that the Veteran experienced level 10 pain.  The recent treatment records suggest that the Veteran's knees are affected by flare-ups, which were not addressed in the December 2012 VA examination.  In light of the forgoing, the Board must remand these claims to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right and left knee disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since July 2015.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected knee disabilities.  The VA examiner is asked address the Veteran's functional impact during flare-ups.

3.  After the above action has been completed, readjudicate the Veteran's claims.  If any benefit remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

